Action to recover down payment on account of purchase price of a motor truck, because of false representations and breach of warranties respecting the quality and capacity of said truck. Judgment for plaintiffs modified by striking therefrom the provision for the return of the “ International truck ” by defendant to plaintiffs and as so modified unanimously affirmed, without costs. The verdict for money damages is amply supported by the proofs. That part of the verdict which awarded the International truck to the plaintiffs was improper, but that irregularity, in the absence of an objection by the defendant before the jury was discharged, did not invalidate the verdict for money damages. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.